SAVOY, Judge.
This suit involves the custody of children born of the union between plaintiff, Betty Jo Keáton, and defendant, Columbus J. Laird, Jr.
The parties were divorced from each other, and in that proceeding, the court granted defendant husband custody with visitation rights to the plaintiff wife.
Plaintiff wife has remarried while defendant husband has not.
When the children are not in the custody of plaintiffs, they live with their paternal grandparents, who have also been named as defendants in this suit.
The trial judge found that both plaintiff wife and defendant husband had been guilty of indiscretions.
The trial judge also found that plaintiffs were taking proper care of the children.
Columbus J. Laird, Jr., is employed outside of the United States, and is not properly able to take care of the children.
The trial judge determined that it was to the best interest of the children for the mother to have custody of the children. He also provided in his decree that plain*901tiff wife should not seek employment but should remain at home to properly care for said children, who are approximately ten and eight years of age.
The trial judge also specified in his decree that the case be re-opened on July 11, 1967.
After examining the record, we are of the opinion that the trial judge did not abuse his discretion in awarding custody to plaintiff wife.
For the reasons assigned, the judgment is affirmed at appellants’ costs.
Affirmed.